967 F.2d 593
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Ramiro ESTRELLA, Defendant-Appellant.
No. 88-1486.
United States Court of Appeals, Ninth Circuit.
Submitted June 10, 1992.*Decided June 18, 1992.

Before FLETCHER, LEAVY and T.G. NELSON, Circuit Judges.


1
MEMORANDUM**


2
Ramiro Romero-Estrella appeals his sentence and his conviction, following a jury trial, for conspiracy and possession with intent to distribute heroin, in violation of 21 U.S.C. §§ 841(a)(1) and 846.   Pursuant to  Anders v. California, 386 U.S. 738 (1967), Romero-Estrella's attorney has filed a brief stating that he finds no issues for review.   Our independent review of the record pursuant to  Penson v. Ohio, 488 U.S. 75, 83 (1988), discloses no issues for review.


3
We AFFIRM the district court's judgment and GRANT the motion of Victor Palacios, Esq., to withdraw as counsel of record.   Ramiro-Estrella's May 29, 1992 motion to dismiss this appeal is denied as moot.


4
Counsel's request for interim compensation is denied as moot.   Counsel's compensation voucher form is due on June 17, 1992.   See 9th Cir.R. 39-1 and 39-2, Adv.Comm.Note.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3